JOHN M. GALVIN, ADMINISTRATOR, ESTATE OF A. A. CLARK, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Galvin v. CommissionerDocket No. 820.United States Board of Tax Appeals6 B.T.A. 1085; 1927 BTA LEXIS 3321; April 29, 1927, Promulgated 1927 BTA LEXIS 3321">*3321 Daniel T. Sullivan, Esq., for the petitioner.  John D. Foley, Esq., for the respondent.  GREEN 6 B.T.A. 1085">*1085  The petitioner herein seeks a redetermination of the tax liability of the estate for the year 1920, for which respondent determined a deficiency in income tax in the amount of $8,270.35.  There is involved only so much of the deficiency as results from the action of the respondent 6 B.T.A. 1085">*1086  in increasing over the amount returned by the petitioner, the amount of gain realized upon the sale of property in 1920.  The increase results from the determination by the Commissioner that the March 1, 1913, value of the property was lower than the value used by the petitioner.  FINDINGS OF FACT.  A. A. Clark, deceased, acquired lot 1, James Subdivision of lot 177 of the original plat of Council Bluffs, Iowa, in 1893, at a cost of $19,000.  He sold said property in 1920 for $48,000.  The lot is located on the southeast corner of the intersection of Broadway and Main Streets.  This location is and was on March 1, 1913, in the center of the business district and was one of the best corners in the city.  The building upon the lot was constructed of brick and1927 BTA LEXIS 3321">*3322  was three stories in height.  The frontage on Broadway is 23 feet and on Main Street is 90 feet.  The lower floor was divided into three rooms, one 23 feet in width fronting on Broadway, and two 20 feet in width fronting on Main Street.  The fair annual rental value on March 1, 1913, was $3,000.  The Commissioner determined the March 1, 1913, value to be $25,000.  The value of the property on that date was $30,000.  OPINION.  GREEN: The petitioner produced five witnesses, all men of the highest integrity, who had been familiar with the real estate in question for many years.  Each of these men testified unequivocally that the property in question had on March 1, 1913, a fair market value of $30,000.  One witness was produced by the respondent.  This witness placed the March 1, 1913, value at $22,500 but his testimony was far from convincing.  We are convinced that the property had on March 1, 1913, a fair market value of $30,000 and have so found.  Judgment will be entered after 15 days' notice, under Rule 50.